DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-10, 13, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (US 2013/0211792).
Regarding claim 1, Kang et al. discloses a surgical system, comprising: 
a robotic device (“Robotic arm 204 can be used in an interactive manner by a surgeon to perform a surgical procedure, such as a knee replacement procedure, on a patient” at paragraph 0036, line 1); 
a surgical tool mounted on the robotic device (“A surgical tool 210 (e.g., an end effector having an operating member, such as a saw, reamer, or burr) may be coupled to the articulated arm 206” at paragraph 0036, line 5); and 
a processing circuit (“For example, CAS system 200 may include one or more hardware components such as, for example, a central processing unit (CPU) (processor 231)” at paragraph 0040, line 12) configured to: 
receive image data of an anatomy (“FIG. 8 provides a flowchart 800 showing another exemplary method for customizing a haptic boundary based on patient-specific parameters. As illustrated in FIG. 8, the method may commence upon receipt of pre-operative image(s) or image data associated with a patient's anatomy (Step 805)” at paragraph 0073, line 1); 
generate a virtual bone model based on the image data (“Upon receiving pre-operative image of the anatomy of a patient, software associated with CAS system 200 may generate a 3-D virtual model of the patient's anatomy (Step 810)” at paragraph 0074, line 1; figure 4, numeral 101 shows a virtual bone model of the patient’s tibia); 
identify a soft tissue attachment point on the virtual bone model (“For example, planning software associated with CAS system 200 may be configured to automatically detect an anatomic feature associated with the patient's anatomy such as, for example, a perimeter of a patient's bone (e.g., tibia 101), the location of a particular protrusion associated with the patient's bone (e.g., tibial eminence 101a), or any other specific feature associated with the patient's anatomy” at paragraph 0083, line 1); 
plan placement of an implant based on the soft tissue attachment point (“After the 3-D virtual model of the patient's anatomy is generated and registered to the patient's bone, planning software of CAS system 200 may be configured to facilitate the planning of an prosthetic implant within the patient's anatomy (Step 815)” at paragraph 0076, line 1); 
generate a control object based on the placement of the implant (“Alternatively or additionally, the virtual haptic boundary may be customized based, at least in part, on a detection of the patient's anatomy (e.g., a location of soft tissue, the edge perimeter of a bone, etc.). The process for customizing the virtual haptic boundary may be part of an implant planning phase, during which the surgeon pre-operatively or intra-operatively plans the placement of prosthetic implants and the corresponding modification/removal of joint tissue to accommodate the implant” at paragraph 0049, line 7); and 
control the robotic device to confine the surgical tool within the control object (“For example, as the surgeon performs a bone cutting operation, tracking system 201 of CAS system 200 tracks the location of the cutting tool and, in most cases, allows the surgeon to freely move the tool in the workspace. However, when the tool is in proximity to a virtual haptic boundary (that has been registered to the anatomy of the patient), CAS system 200 controls the force feedback system to provide haptic guidance that tends to constrain the surgeon from penetrating the virtual haptic boundary with the cutting tool” at paragraph 0048, line 7).
Regarding claim 2, Kang et al. discloses a system wherein the soft tissue attachment point corresponds to a site where a posterior cruciate ligament or an anterior cruciate ligament attaches to a femur or a tibia (“tibial emmence 101a of the tibia” at paragraph 0028, line 11).
Regarding claim 5, Kang et al. discloses a system the processing circuit further configured to generate a graphical user interface, the graphical user interface comprising a visualization of the virtual bone model, the implant, and the soft tissue attachment point (“The graphical user interface 400 may include a plurality of sub-screens, each of which is configured to display a particular feature of the implant planning For example, graphical user interface 400 may include a first sub-screen (e.g., upper left) for displaying the selected virtual implant model (e.g., a model associated with tibia base portion 121). Graphical user interface 400 may include a second sub-screen (upper right) for displaying the virtual model associated with the patient's anatomy (e.g., tibia 101) upon which the implant will be positioned. Graphical user interface 400 may include a third sub-screen (lower left) for displaying the planned placement of virtual implant model within the patient's anatomy.” at paragraph 0051, line 1; “Graphical user interface 500 may also display a reference feature 505 associated with the virtual implant model. As illustrated in FIG. 5, reference feature 505 may correspond with the plane defined by the bottom surfaces of medial and lateral base portions 121a, 121b. It is contemplated, however, that reference feature 505 may include or embody any feature (e.g., point, line, or surface) of virtual implant model that defines a reference to which modifications will be made to the virtual haptic boundary” at paragraph 0053).
Regarding claim 6, Kang et al. discloses a system the graphical user interface further comprising a visualization of the control object (”Using graphical user interface 500, users can modify the virtual haptic boundary that is used for virtually guiding a cutting tool to prepare the bone for placement of a prosthetic implant. For example, a preliminary virtual haptic boundary may be associated with the virtual implant model and designed to substantially match the geometry associated with the virtual implant (e.g., medial and lateral base portions 121a, 121b). This preliminary virtual haptic boundary may be stretched or contracted to, for example, accommodate certain anatomic feature(s) associated with the patient's anatomy.” at paragraph 0054).
Regarding claim 7, Kang et al. discloses a system wherein the processing circuit is further configured to restrict the control object from containing the soft tissue attachment point (“In addition to stretching the virtual haptic boundary, planning software associated with CAS system may also be configured to contract the preliminary virtual boundary to avoid certain sensitive anatomical features. For example, a surgeon may wish to contract the inner edges of virtual haptic boundaries associated with medial and lateral base portions 121a, 121b to limit the operation of the cutting tool near the tibial eminence 101a, and avoid the possibility of inadvertently damaging soft tissues (e.g., ACL or PCL) that attach thereto” at paragraph 0056, line 1).
Regarding claim 8, Kang et al. discloses a method, comprising: 
receiving image data of an anatomy (“FIG. 8 provides a flowchart 800 showing another exemplary method for customizing a haptic boundary based on patient-specific parameters. As illustrated in FIG. 8, the method may commence upon receipt of pre-operative image(s) or image data associated with a patient's anatomy (Step 805)” at paragraph 0073, line 1); 
generating a virtual bone model based on the image data (“Upon receiving pre-operative image of the anatomy of a patient, software associated with CAS system 200 may generate a 3-D virtual model of the patient's anatomy (Step 810)” at paragraph 0074, line 1; figure 4, numeral 101 shows a virtual bone model of the patient’s tibia); 
identifying a soft tissue attachment point on the virtual bone model (“For example, planning software associated with CAS system 200 may be configured to automatically detect an anatomic feature associated with the patient's anatomy such as, for example, a perimeter of a patient's bone (e.g., tibia 101), the location of a particular protrusion associated with the patient's bone (e.g., tibial eminence 101a), or any other specific feature associated with the patient's anatomy” at paragraph 0083, line 1); 
determining implant size and placement based on the soft tissue attachment point (“After the 3-D virtual model of the patient's anatomy is generated and registered to the patient's bone, planning software of CAS system 200 may be configured to facilitate the planning of an prosthetic implant within the patient's anatomy (Step 815)” at paragraph 0076, line 1); 
generating a control object based on the implant size and placement (“Alternatively or additionally, the virtual haptic boundary may be customized based, at least in part, on a detection of the patient's anatomy (e.g., a location of soft tissue, the edge perimeter of a bone, etc.). The process for customizing the virtual haptic boundary may be part of an implant planning phase, during which the surgeon pre-operatively or intra-operatively plans the placement of prosthetic implants and the corresponding modification/removal of joint tissue to accommodate the implant” at paragraph 0049, line 7); and 
constraining or controlling a surgical tool mounted on a robotic device based on the control object (“For example, as the surgeon performs a bone cutting operation, tracking system 201 of CAS system 200 tracks the location of the cutting tool and, in most cases, allows the surgeon to freely move the tool in the workspace. However, when the tool is in proximity to a virtual haptic boundary (that has been registered to the anatomy of the patient), CAS system 200 controls the force feedback system to provide haptic guidance that tends to constrain the surgeon from penetrating the virtual haptic boundary with the cutting tool” at paragraph 0048, line 7).
Regarding claim 9, Kang et al. discloses a method wherein the image data comprises computed tomography images (“Pre-operative image(s) may include any two- or three-dimensional image data set obtained using any suitable imaging process for recording images associated with a patient's anatomy such as, for example, x-ray, computed tomography (CT)” at paragraph 0073, line 6), and wherein the method further comprises segmenting the computed tomography images to identify one or more bones in the images (“These processes may enable, for example, the CAS system 200 to display on the display device(s) 203a, 203b a virtual representation of a tracked surgical instrument (and/or a prosthetic implant) overlaid on one or more images of a patient's anatomy and to update the virtual representation of the tracked instrument in real-time during a surgical procedure. Images generated from the image data set may be two-dimensional or, in the case of a three-dimensional image data set, a three-dimensional reconstruction based, for example, on segmentation of the image data set. According to one embodiment, images associated with the image data set may include CT scan data associated with a patient's anatomy, a prosthetic implant, or any object” at paragraph 0044, line 12).
Regarding claim 10, Kang et al. discloses a method wherein the soft tissue attachment point corresponds to a site where a posterior cruciate ligament or an anterior cruciate ligament attaches to a femur or a tibia (“tibial emmence 101a of the tibia” at paragraph 0028, line 11).
Regarding claim 13, Kang et al. discloses a method further comprising generating a graphical user interface, that visualizes the virtual bone model, the implant, and the soft tissue attachment point (“The graphical user interface 400 may include a plurality of sub-screens, each of which is configured to display a particular feature of the implant planning For example, graphical user interface 400 may include a first sub-screen (e.g., upper left) for displaying the selected virtual implant model (e.g., a model associated with tibia base portion 121). Graphical user interface 400 may include a second sub-screen (upper right) for displaying the virtual model associated with the patient's anatomy (e.g., tibia 101) upon which the implant will be positioned. Graphical user interface 400 may include a third sub-screen (lower left) for displaying the planned placement of virtual implant model within the patient's anatomy.” at paragraph 0051, line 1; “Graphical user interface 500 may also display a reference feature 505 associated with the virtual implant model. As illustrated in FIG. 5, reference feature 505 may correspond with the plane defined by the bottom surfaces of medial and lateral base portions 121a, 121b. It is contemplated, however, that reference feature 505 may include or embody any feature (e.g., point, line, or surface) of virtual implant model that defines a reference to which modifications will be made to the virtual haptic boundary” at paragraph 0053).
Regarding claim 14, Kang et al. discloses a method wherein the graphical user interface further provides a visualization of the control object (”Using graphical user interface 500, users can modify the virtual haptic boundary that is used for virtually guiding a cutting tool to prepare the bone for placement of a prosthetic implant. For example, a preliminary virtual haptic boundary may be associated with the virtual implant model and designed to substantially match the geometry associated with the virtual implant (e.g., medial and lateral base portions 121a, 121b). This preliminary virtual haptic boundary may be stretched or contracted to, for example, accommodate certain anatomic feature(s) associated with the patient's anatomy.” at paragraph 0054).
Regarding claim 16, Kang et al. discloses a method further comprising restricting the control object from containing the soft tissue attachment point (“In addition to stretching the virtual haptic boundary, planning software associated with CAS system may also be configured to contract the preliminary virtual boundary to avoid certain sensitive anatomical features. For example, a surgeon may wish to contract the inner edges of virtual haptic boundaries associated with medial and lateral base portions 121a, 121b to limit the operation of the cutting tool near the tibial eminence 101a, and avoid the possibility of inadvertently damaging soft tissues (e.g., ACL or PCL) that attach thereto” at paragraph 0056, line 1).
Regarding claim 17, Kang et al. discloses a non-transitory computer-readable media storing program instructions that, when executed by one or more processors (“Navigation system 202 (and/or one or more constituent components of CAS system 200) may include or embody a processor-based system (such as a general or special-purpose computer) in which processes and methods consistent with the disclosed embodiments may be implemented. For example, as illustrated in FIG. 3, CAS system 200 may include one or more hardware and/or software components configured to execute software programs, such as, tracking software, surgical navigation software, 3-D bone modeling or imaging software, and/or software for establishing and modifying virtual haptic boundaries for use with a force system to provide haptic feedback to surgical tool 210” at paragraph 0040, line 1), cause the one or more processors to perform operations comprising: 
receiving image data of an anatomy (“FIG. 8 provides a flowchart 800 showing another exemplary method for customizing a haptic boundary based on patient-specific parameters. As illustrated in FIG. 8, the method may commence upon receipt of pre-operative image(s) or image data associated with a patient's anatomy (Step 805)” at paragraph 0073, line 1); 
generating a virtual bone model based on the image data (“Upon receiving pre-operative image of the anatomy of a patient, software associated with CAS system 200 may generate a 3-D virtual model of the patient's anatomy (Step 810)” at paragraph 0074, line 1; figure 4, numeral 101 shows a virtual bone model of the patient’s tibia); 
identifying a soft tissue attachment point on the virtual bone model (“For example, planning software associated with CAS system 200 may be configured to automatically detect an anatomic feature associated with the patient's anatomy such as, for example, a perimeter of a patient's bone (e.g., tibia 101), the location of a particular protrusion associated with the patient's bone (e.g., tibial eminence 101a), or any other specific feature associated with the patient's anatomy” at paragraph 0083, line 1); 
determining implant size and placement based on the soft tissue attachment point (“After the 3-D virtual model of the patient's anatomy is generated and registered to the patient's bone, planning software of CAS system 200 may be configured to facilitate the planning of an prosthetic implant within the patient's anatomy (Step 815)” at paragraph 0076, line 1); 
generating a control object based on the implant size and placement (“Alternatively or additionally, the virtual haptic boundary may be customized based, at least in part, on a detection of the patient's anatomy (e.g., a location of soft tissue, the edge perimeter of a bone, etc.). The process for customizing the virtual haptic boundary may be part of an implant planning phase, during which the surgeon pre-operatively or intra-operatively plans the placement of prosthetic implants and the corresponding modification/removal of joint tissue to accommodate the implant” at paragraph 0049, line 7); and 
constraining or controlling a surgical tool mounted on a robotic device based on the control object (“For example, as the surgeon performs a bone cutting operation, tracking system 201 of CAS system 200 tracks the location of the cutting tool and, in most cases, allows the surgeon to freely move the tool in the workspace. However, when the tool is in proximity to a virtual haptic boundary (that has been registered to the anatomy of the patient), CAS system 200 controls the force feedback system to provide haptic guidance that tends to constrain the surgeon from penetrating the virtual haptic boundary with the cutting tool” at paragraph 0048, line 7).
Regarding claim 18, Kang et al. discloses computer-readable media wherein the operations comprise restricting the control object from containing the soft tissue attachment point (“In addition to stretching the virtual haptic boundary, planning software associated with CAS system may also be configured to contract the preliminary virtual boundary to avoid certain sensitive anatomical features. For example, a surgeon may wish to contract the inner edges of virtual haptic boundaries associated with medial and lateral base portions 121a, 121b to limit the operation of the cutting tool near the tibial eminence 101a, and avoid the possibility of inadvertently damaging soft tissues (e.g., ACL or PCL) that attach thereto” at paragraph 0056, line 1).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 11, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kang et al. and McKinnon et al. (US 2014/0244220).
Regarding claim 3, Kang et al. discloses the elements of claim 1 as described above.
Kang et al. does not explicitly disclose that the soft tissue attachment point corresponds to a site where a patellar ligament attaches to a tibia.
McKinnon et al. teaches a system in the same field of endeavor of bone implant planning, wherein the implant fitting is done relative to other bone landmarks (“In other embodiments, techniques other than centroid alignment could be used to initially position the implant model relative to the anatomic model. For instance, in some embodiments, various axes of the anatomic model (anatomic axes, mechanical axes, anterior-posterior axis, epicondylar axis) could be aligned relative to axes, other features or constructs associated with the implant model. FIG. 10 illustrates non-limiting examples of various planes and/or layers 217 of a resected tibial and implant model that may be used for the initial alignment. In some embodiments, skeletal landmarks (e.g. tibial tubercle, condyles, etc.) may be used in addition to or instead of any of the above. In some embodiments, a center of medial-lateral and anterior-posterior dimensions of the models may be used for alignment (or a fixed offset from such centers). In some embodiments, centers or other aspects of circles (e.g., perimeter, arches, radii, diameters, etc.) circumscribing the models could be employed for alignment” at paragraph 0067).  This could therefore include the site where a patellar ligament attaches to a tibia.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an alternate soft tissue attachment point as taught by McKinnon et al., such as a patellar ligament attachment site, to ensure that the implant does not interfere with the physiological function of the patellar ligament.
Regarding claim 4, the Kang et al. and McKinnon et al. combination discloses a system wherein the processing circuit is configured to plan placement of the implant based on the soft tissue attachment point by aligning an axis of the implant with a medial edge of the soft tissue attachment point (“In other embodiments, techniques other than centroid alignment could be used to initially position the implant model relative to the anatomic model. For instance, in some embodiments, various axes of the anatomic model (anatomic axes, mechanical axes, anterior-posterior axis, epicondylar axis) could be aligned relative to axes, other features or constructs associated with the implant model. FIG. 10 illustrates non-limiting examples of various planes and/or layers 217 of a resected tibial and implant model that may be used for the initial alignment. In some embodiments, skeletal landmarks (e.g. tibial tubercle, condyles, etc.) may be used in addition to or instead of any of the above. In some embodiments, a center of medial-lateral and anterior-posterior dimensions of the models may be used for alignment (or a fixed offset from such centers” McKinnon et al. at paragraph 0067, line 1).
Regarding claim 11, Kang et al. discloses the elements of claim 8 as described above.
Kang et al. does not explicitly disclose that the soft tissue attachment point corresponds to a site where a patellar ligament attaches to a tibia.
McKinnon et al. teaches a method in the same field of endeavor of bone implant planning, wherein the implant fitting is done relative to other bone landmarks (“In other embodiments, techniques other than centroid alignment could be used to initially position the implant model relative to the anatomic model. For instance, in some embodiments, various axes of the anatomic model (anatomic axes, mechanical axes, anterior-posterior axis, epicondylar axis) could be aligned relative to axes, other features or constructs associated with the implant model. FIG. 10 illustrates non-limiting examples of various planes and/or layers 217 of a resected tibial and implant model that may be used for the initial alignment. In some embodiments, skeletal landmarks (e.g. tibial tubercle, condyles, etc.) may be used in addition to or instead of any of the above. In some embodiments, a center of medial-lateral and anterior-posterior dimensions of the models may be used for alignment (or a fixed offset from such centers). In some embodiments, centers or other aspects of circles (e.g., perimeter, arches, radii, diameters, etc.) circumscribing the models could be employed for alignment” at paragraph 0067).  This could therefore include the site where a patellar ligament attaches to a tibia.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an alternate soft tissue attachment point as taught by McKinnon et al., such as a patellar ligament attachment site, to ensure that the implant does not interfere with the physiological function of the patellar ligament.
Regarding claim 12, the Kang et al. and McKinnon et al. combination discloses a method wherein determining implant placement comprises aligning an axis of the implant with a medial edge of the soft tissue attachment point (“In other embodiments, techniques other than centroid alignment could be used to initially position the implant model relative to the anatomic model. For instance, in some embodiments, various axes of the anatomic model (anatomic axes, mechanical axes, anterior-posterior axis, epicondylar axis) could be aligned relative to axes, other features or constructs associated with the implant model. FIG. 10 illustrates non-limiting examples of various planes and/or layers 217 of a resected tibial and implant model that may be used for the initial alignment. In some embodiments, skeletal landmarks (e.g. tibial tubercle, condyles, etc.) may be used in addition to or instead of any of the above. In some embodiments, a center of medial-lateral and anterior-posterior dimensions of the models may be used for alignment (or a fixed offset from such centers” McKinnon et al. at paragraph 0067, line 1).
Regarding claim 20, the Kang et al. and McKinnon et al. combination discloses computer-readable media wherein determining implant placement comprises aligning an axis of the implant with a medial edge of the soft tissue attachment point (“In other embodiments, techniques other than centroid alignment could be used to initially position the implant model relative to the anatomic model. For instance, in some embodiments, various axes of the anatomic model (anatomic axes, mechanical axes, anterior-posterior axis, epicondylar axis) could be aligned relative to axes, other features or constructs associated with the implant model. FIG. 10 illustrates non-limiting examples of various planes and/or layers 217 of a resected tibial and implant model that may be used for the initial alignment. In some embodiments, skeletal landmarks (e.g. tibial tubercle, condyles, etc.) may be used in addition to or instead of any of the above. In some embodiments, a center of medial-lateral and anterior-posterior dimensions of the models may be used for alignment (or a fixed offset from such centers” McKinnon et al. at paragraph 0067, line 1).

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kang et al. and Lang et al. (US 2016/0045317).
Regarding claim 15, Kang et al. discloses a method further comprising:
augmenting the virtual bone model with a virtual implant model of the implant (“FIG. 5 provides an alternative embodiment of a graphical user interface 500 associated with planning software of CAS system 200. According to the embodiment shown in FIG. 5, graphical user interface 500 embodies an interactive interface that allows the user to manipulate the position of a prosthetic implant and/or a virtual haptic boundary associated therewith. For example, FIG. 5 provides a rear-view of a virtual model associated with tibial base portion 121 (including medial implant portions 121a and lateral implant portion 121b), which has been positioned atop a virtual model of the patient's tibia 101” at paragraph 0052).
Kang et al. does not explicitly disclose predicting a line of action of a ligament based on the soft tissue attachment point; and determining whether the line of action of the ligament intersects the virtual implant model.
Lang et al. teaches a method in the same field of endeavor of bone implant modeling, comprising:
predicting a line of action of a ligament based on the soft tissue attachment point (“Biomotion models for a particular patient can be supplemented with patient-specific finite element modeling, population-specific finite element modeling and/or other biomechanical models known in the art. In many cases, bony anatomy may be readily imaged and/or defined for a given patient's anatomy, but the muscles and connective tissues of the body (and a variety of other such “softer” tissues) may not be so readily identified from anatomical image data. In such cases, additional biomechanical models of softer tissues can be obtained that provide a readily available and accurate source of data for incorporation into the patient's bony anatomical model. The soft tissue models can supplement the bony anatomy models at a wide variety of simulation levels, from “gross movement” anatomical models having low modeling complexity (i.e., only major muscle groups being modeled, with simple lines of action and limited choice of tissue connection points) to highly complex models (i.e., modeling of multiple tissue groups, including muscles, tendons, ligaments, fatty tissues, articular cartilage, etc, with complex lines of action and connection points, including the potential to simulate the actual bony connection points from anatomical images to further refine the combined model)” at paragraph 0080); and
determining whether the line of action of the ligament intersects the virtual implant model (“The resultant biomotion data can be used to further optimize the implant and/or procedure design with the objective to establish normal or near normal kinematics. The implant optimizations can include one or multiple implant components. Implant and/or procedure optimizations based on patient-specific data, including image-based biomotion data” at paragraph 0070, line 1; each base implant model is evaluated with regard to the biomotion data to determine how they interact with the patient biomotion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize biomotion data as taught by Lang et al. in the implant design consideration of Kang et al. to ensure that the patient’s implant design is suited for their particular anatomy while allowing for optimal kinematic function post-procedure.

The Kang et al. and Lang et al. combination does not explicitly disclose that in response to a determination that the line of action of the ligament intersects the virtual implant model, providing an alert to a user.
However, as Lang et al. describes in paragraphs 0071-0079 how biomotion affects compatibility with implant design, it would therefore make sense to alert the user to incompatible implant designs to ensure that the user chooses only from those models that are optimal.
Regarding claim 19, Kang et al. discloses computer-readable media the operations comprising 
augmenting the virtual bone model with a virtual implant model of the implant (“FIG. 5 provides an alternative embodiment of a graphical user interface 500 associated with planning software of CAS system 200. According to the embodiment shown in FIG. 5, graphical user interface 500 embodies an interactive interface that allows the user to manipulate the position of a prosthetic implant and/or a virtual haptic boundary associated therewith. For example, FIG. 5 provides a rear-view of a virtual model associated with tibial base portion 121 (including medial implant portions 121a and lateral implant portion 121b), which has been positioned atop a virtual model of the patient's tibia 101” at paragraph 0052).
Kang et al. does not explicitly disclose predicting a line of action of a ligament based on the soft tissue attachment point; and determining whether the line of action of the ligament intersects the virtual implant model.
Lang et al. teaches a method in the same field of endeavor of bone implant modeling, comprising:
predicting a line of action of a ligament based on the soft tissue attachment point (“Biomotion models for a particular patient can be supplemented with patient-specific finite element modeling, population-specific finite element modeling and/or other biomechanical models known in the art. In many cases, bony anatomy may be readily imaged and/or defined for a given patient's anatomy, but the muscles and connective tissues of the body (and a variety of other such “softer” tissues) may not be so readily identified from anatomical image data. In such cases, additional biomechanical models of softer tissues can be obtained that provide a readily available and accurate source of data for incorporation into the patient's bony anatomical model. The soft tissue models can supplement the bony anatomy models at a wide variety of simulation levels, from “gross movement” anatomical models having low modeling complexity (i.e., only major muscle groups being modeled, with simple lines of action and limited choice of tissue connection points) to highly complex models (i.e., modeling of multiple tissue groups, including muscles, tendons, ligaments, fatty tissues, articular cartilage, etc, with complex lines of action and connection points, including the potential to simulate the actual bony connection points from anatomical images to further refine the combined model)” at paragraph 0080); and
determining whether the line of action of the ligament intersects the virtual implant model (“The resultant biomotion data can be used to further optimize the implant and/or procedure design with the objective to establish normal or near normal kinematics. The implant optimizations can include one or multiple implant components. Implant and/or procedure optimizations based on patient-specific data, including image-based biomotion data” at paragraph 0070, line 1; each base implant model is evaluated with regard to the biomotion data to determine how they interact with the patient biomotion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize biomotion data as taught by Lang et al. in the implant design consideration of Kang et al. to ensure that the patient’s implant design is suited for their particular anatomy while allowing for optimal kinematic function post-procedure.

The Kang et al. and Lang et al. combination does not explicitly disclose that in response to a determination that the line of action of the ligament intersects the virtual implant model, providing an alert to a user.
However, as Lang et al. describes in paragraphs 0071-0079 how biomotion affects compatibility with implant design, it would therefore make sense to alert the user to incompatible implant designs to ensure that the user chooses only from those models that are optimal.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662